Case 4:18-cv-00442-ALM-CMC Document 132 Filed 05/08/20 Page 1 of 8 PageID #: 6206




                                            FILED UNDER SEAL

                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

      ED BUTOWSKY,                                        §
                                                          §
            Plaintiff,                                    §
      V.                                                  §           CASE NO. 4:18-cv-00442-ALM
                                                          §
      DAVID FOLKENFLIK; NPR, INC.;                        §
      EDITH CHAPIN; LESLIE COOK; and                      §
      PALLAVI GOGOI,                                      §
                                                          §
                                                          §
            Defendants.                                   §

      NOTICE OF SUPPLEMENTAL EVIDENCE IN SUPPORT OF MOTION TO COMPEL

           In their motion to compel documents from Butowsky (Dkt. 85), Defendants (collectively,

  “NPR”) explained that Butowsky had identified over 6,000 potentially relevant documents in a

  related case, Rich v. Butowsky, et al., 1 (the “Aaron Rich Case”), despite having pronounced that

  he was done after producing 299 documents here. Butowsky identified those 6,000 documents—

  only after losing a motion to compel in the Aaron Rich Case—by hiring a vendor to search only

  his primary email account using a list of search terms from Aaron Rich. Even then, the search

  conducted was only a partial one and did not include any of his other seven email accounts, his

  personal devices, his hard drives, or the various messaging platforms that he uses. In its motion

  to compel, NPR requested an order compelling Butowsky to hire a vendor to conduct a similar

  search to identify responsive documents in this case. Due to different defendants and varying



  1
   See Mot. to Compel, Rich v. Butowsky, Case 1:18-cv-00681-RJL (D.D.C. Mar. 27, 2020). Butowsky failed to comply
  with the order granting that motion to compel, and Aaron Rich filed a motion to enforce the order and to obtain
  sanctions against Butowsky. That motion remains pending. See Pl.’s Notice of Outstanding Document Requests at
  5, Rich v. Butowsky, Case 1:18-cv-00681-RJL (D.D.C. Mar. 27, 2020), Dkt. 173. Aaron Rich has specifically reserved
  the right to bring additional motions to compel documents from Butowsky. Id.

  NOTICE OF SUPPLEMENTAL EVIDENCE
  IN SUPPORT OF MOTION TO COMPEL                                                                           PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 132 Filed 05/08/20 Page 2 of 8 PageID #: 6207




  issues in the instant case, such a search here necessarily includes using search terms additional to

  those used in the Aaron Rich Case, to find, for example, communications about (1) NPR and its

  employees, (2) customers Butowsky allegedly lost due to NPR’s reporting, and (3) his alleged

  reputational harm.

          After briefing on its motion to compel closed, NPR received the documents Butowsky

  produced in the Aaron Rich Case through its subpoena to Aaron Rich. Those documents—and a

  comparison between those documents and the documents Butowsky produced in this case—show

  that Butowsky has failed utterly to comply with his discovery obligations here and reinforce the

  need for an order compelling Butowsky to hire a vendor to conduct a comprehensive search across

  all his devices, email accounts, and messaging platforms. Thus, NPR submits this supplemental

  evidence and respectfully requests that the Court consider this additional evidence when ruling on

  NPR’s motion to compel.

          A.       Subsequently obtained documents further establish that Butowsky’s
                   production in this case has been wholly deficient.

          Butowsky has produced only 299 documents in this case.                        Prather Decl. at ¶ 3.

  Nevertheless, Butowsky represented twice that he has completed his document production, first in

  an email from his counsel and second to this Court in his response to NPR’s motion to compel.

  Ex. 15, Defs.’ Mot. to Compel, Dkt. 85, at 3 (Email from S. Biss dated 12/18/19) (“I confirm that

  Plaintiff’s document production was completed this morning. You now have all of Plaintiff’s

  documents.”); Pl.’s Resp. to Mot. to Compel, Dkt. 90, at 1 (“Plaintiff has produced all responsive

  documents in his possession and control.”). 2


  2
    Butowsky has been legally obligated to preserve documents relating to his involvement in the retracted Fox News
  story and Seth Rich investigation since at least June 23, 2017 when he received a preservation letter from Rod
  Wheeler’s attorney announcing that Wheeler planned to sue Butowsky. Declaration of David B. Harrison at Ex. 1,
  Wheeler v. Twenty-First Century Fox, Civil Action No. 17-05807 (S.D.N.Y. Nov. 6, 2017), Dkt. 71-1 (June 23, 2017


  NOTICE OF SUPPLEMENTAL EVIDENCE
  IN SUPPORT OF MOTION TO COMPEL                                                                            Page 2
Case 4:18-cv-00442-ALM-CMC Document 132 Filed 05/08/20 Page 3 of 8 PageID #: 6208




          However, documents NPR obtained through third-party subpoenas illustrate that

  Butowsky’s production here has been woefully deficient.

                   1. With only a partial search of his devices and accounts, Butowsky produced
                      over 1,800 documents in the Aaron Rich litigation, the vast majority of
                      which he did not produce in this case.

          After losing a motion to compel and facing a motion for discovery sanctions in the related

  Aaron Rich Case, Butowsky agreed to hire an outside vendor to search for responsive documents. 3

  In just a partial search of Butowsky’s devices and emails, Butowsky’s vendor identified

  approximately 6,000 emails. Rich v. Butowsky, Case 1:18-cv-00681-RJL (D.D.C.), Email from

  Butowsky’s counsel (Dkt. 93-8). Butowsky eventually produced 1,842 documents from that

  partial search, presumably determining that the other search term hits were either irrelevant or

  privileged. Prather Decl., ¶ 5.

          In March and April 2020, NPR obtained these 1,842 documents through a subpoena to

  Aaron Rich. These documents—the vast majority of which Butowsky withheld in this case, where

  he produced 1,543 fewer documents—reveal the depths of Butowsky’s discovery failures here.

  These additional documents include:

               •   Emails showing Butowsky’s possession of pre-publication drafts of the Fox News
                   article (Prather Decl., Ex. 1, Butowsky 0000340) (requested in NPR’s Second Set
                   of Requests for Production of Documents, Request No. 35);

               •   Emails between Butowsky and Wheeler, Zimmerman, and others at Fox News
                   trying to manage the fall-out from the retracted Fox News article (Prather Decl.,



  letter from Wheeler’s counsel to Butowsky). That duty has continued until the present. While the Wheeler suit was
  pending, Aaron Rich sued Butowsky on March 26, 2018. Complaint, Rich v. Butowsky, Case 1:18-cv-00681-RJL
  (D.D.C. Mar. 26, 2018), Dkt. 3. Butowsky filed this suit shortly thereafter on June 21, 2018. See Compl., Dkt. 1.
  Each of those suits relates to Butowsky’s role in falsely reporting that Seth Rich had leaked emails to WikiLeaks.
  Depending on the extent to which Butowsky’s deficient production in this case reflects his failure to preserve
  responsive documents, a motion for spoliation might become necessary.
  3
    See Rich v. Butowsky, Case 1:18-cv-00681-RJL (D.D.C.), Minute Entry (July 31, 2019) (granting Aaron Rich’s
  Motion to Compel); Motion for Sanctions (Dkt. 93) (Dec. 30, 2019); Email from Butowsky’s counsel describing
  document collection (Dkt. 93-7).

  NOTICE OF SUPPLEMENTAL EVIDENCE
  IN SUPPORT OF MOTION TO COMPEL                                                                             Page 3
Case 4:18-cv-00442-ALM-CMC Document 132 Filed 05/08/20 Page 4 of 8 PageID #: 6209




                 Exs. 2-3, Butowsky 0000337; Butowsky 0003209) (requested in NPR’s First Set of
                 Requests for Production of Documents, Request No. 3, 19);

             •   Butowsky’s email correspondence with the Rich family (Prather Decl., Ex. 4,
                 Butowsky 0000655) (requested in NPR’s Second Set of Requests for Production of
                 Documents, Request Nos. 5-6);

             •   Butowsky’s email correspondence with Sy Hersh, a “source” for Butowsky’s
                 evidence that Seth Rich was involved in hacking the DNC (Prather Decl., Ex. 5,
                 Butowsky 0000867) (requested in NPR’s Third Set of Requests for Production of
                 Documents, Request No. 2); and

             •   Butowsky’s email correspondence with Rod Wheeler in which Butowsky recounts
                 interactions with “senior [T]rump people.” (Prather Decl., Ex. 6, Butowsky
                 0004879) (requested in NPR’s First Set of Requests for Production of Documents,
                 Request No. 3).

         Each of these goes to a central question in this litigation—Butowsky’s involvement in the

  investigation and publication of the retracted Fox News article about Seth Rich, and his

  motivations for doing so. These documents are relevant, and Butowsky’ refusal to produce them

  in this litigation demonstrates his failure to comply with his discovery obligations.

                 2. Phone records obtained through Butowsky’s cell phone provider show a
                    volume of text messages much greater than what he has produced.

         Considering Butowsky’s failure to produce documents, NPR has also pursued records from

  third-party AT&T, Butowsky’s cell phone provider. Prather Decl. at ¶ 11. AT&T’s records show

  that Butowsky exchanged 480 text messages with Malia Zimmerman, the reporter whose byline

  accompanied the retracted Fox News article, between December 2016 and June 2017. Prather

  Decl. at ¶ 12, Ex. 8. Butowsky has produced only a handful of text messages from Zimmerman in

  either this case or the Aaron Rich Case—either in the form of cherry-picked screen shots or the

  results of word searches which display her texts completely out of context. Prather Decl., Exs. 9,

  10 (results of search for “WikiLeaks”). In other words, he has not produced his entire text

  conversation chain with Zimmerman in either lawsuit, demonstrating his continued failure to

  comply with his discovery obligations.

  NOTICE OF SUPPLEMENTAL EVIDENCE
  IN SUPPORT OF MOTION TO COMPEL                                                              Page 4
Case 4:18-cv-00442-ALM-CMC Document 132 Filed 05/08/20 Page 5 of 8 PageID #: 6210




           These phone records are critical. The phone records received from AT&T also show an

  extremely high call volume between Butowsky and Zimmerman, Wheeler, and Adam Housley, a

  now-former Fox News employee who was involved in the early stages of the retracted Fox News

  article. See Prather Decl. at ¶ 11, Ex. 7. Between December 2016 and June 2017, Butowsky spoke

  with Zimmerman 571 times, Wheeler 424 times, and Housley 23 times. Id. Despite the more

  than 1,000 calls, Butowsky continues to claim that he had only “limited” involvement in the

  investigation and publication of the Fox News article. Pl.’s Resp. in Opp’n to Defs.’ Mot. for

  Sanctions, Dkt. 100, at 5 (“Mr. Butowsky’s involvement in the Rod Wheeler investigation was

  indeed limited.”).

           B.        A complete search of all Butowsky’s devices and email accounts is necessary
                     to satisfy Butowsky’s discovery obligations.

           This additional evidence—the documents produced in the Aaron Rich Case and the

  recently-obtained cell phone records—further establish the need for a forensic examination of

  Butowsky’s devices. 4 For example, Butowsky has not performed a search of all relevant accounts

  in either this case or the Aaron Rich Case. 5 By reviewing documents produced by third parties,

  NPR has identified eight separate email addresses that Butowsky has used to transmit relevant

  communications in this case:

                1.   ebutowsky@gmail.com
                2.   ed@chapwoodinvestments.com
                3.   ebutowsky@icloud.com
                4.   Edbyc9293@yahoo.com
                5.   googie18@aol.com

  4
    This search will not obviate the need for Butowsky to perform a good faith search for documents that are responsive
  to NPR’s RFPs, but which will not be located through an ESI search. For example, Butowsky should still be required
  to locate any documents that support his claim that he lost customers as a result of NPR’s reporting, to the extent those
  documents exist.
  5
    NPR’s receipt of Butowsky’s production in the Aaron Rich Case does not moot NPR’s motion to compel in this
  case. The two cases have different defendants, additional issues are present in the instant case, NPR’s discovery
  requests here do not totally mirror those in the Aaron Rich Case, and Butowsky’s production was also deficient in the
  Aaron Rich Case.

  NOTICE OF SUPPLEMENTAL EVIDENCE
  IN SUPPORT OF MOTION TO COMPEL                                                                                   Page 5
Case 4:18-cv-00442-ALM-CMC Document 132 Filed 05/08/20 Page 6 of 8 PageID #: 6211




               6. Butowsky32@gmail.com
               7. edwardbutowsky@gmail.com
               8. googie32@protonmail.com

  Prather Decl. at ¶ 14.

          Butowsky only searched one—ebutowsky@gmail.com—for his production in the Aaron

  Rich Case. As for the others, while his counsel represented that they were no longer used or “have

  almost no documents,” 6 even the limited documents produce show otherwise. For example:

      •   With respect to his professional address, ed@chapwoodinvestments.com, Butowsky’s
          counsel represented that the email account “are strictly professional.” Id. However, even
          Butowsky’s sparse production in this case shows, to the contrary, that relevant documents
          are in this email account. For example, Butowsky produced six emails from his
          chapwoodinvestments.com address in which he railed against media figures whom he
          perceived as wronging him. Prather Decl. at Exs. 11, 12.

      •   With respect to his icloud.com account, Butowsky produced sixteen email strings sent to
          or from that account, including communications from Zimmerman and Wheeler. Prather
          Decl. at ¶ 16, Exs. 13, 14. Nine of those icloud.com emails are with the Rich family. Id.

      •   While Butowsky failed to produce any emails from the addresses listed as 4-8 above, NPR
          has verified from third party documents that Butowsky used those email addresses to send
          relevant and responsive communications. Prather Decl. at ¶ 17.

          Any court-ordered search conducted for this case should include a search of each of the

  eight identified email accounts, plus Butowsky’s social media messages, text messages, phone,

  ipad, and personal computer hard drive.               The search should also include communications

  Butowsky has conducted on any encrypted messaging apps. NPR has identified at least four such

  encrypted accounts referenced in third-party documents—Signal, Wickr, Gizmo, and Telegraph.

  Prather Decl. at ¶ 18.




  6
    Mot. for Sanctions at Ex. 7, Rich v. Butowsky, Case No. 1:18-cv-00681-RJL (D.D.C. Dec. 30, 2019) Dkt. 93-8 (Email
  from Butowsky’s counsel).

  NOTICE OF SUPPLEMENTAL EVIDENCE
  IN SUPPORT OF MOTION TO COMPEL                                                                              Page 6
Case 4:18-cv-00442-ALM-CMC Document 132 Filed 05/08/20 Page 7 of 8 PageID #: 6212




         C.     Conclusion.

         Butowsky has clearly demonstrated that he is not capable of performing his own good-faith

  search for responsive documents in this case. His production in the Aaron Rich Case and newly

  obtained third-party documents provide additional evidence, unavailable during the regular

  briefing schedule, that an electronic search of Butowsky’s relevant communications is necessary.

                                               Respectfully submitted,

                                                   HAYNES AND BOONE, LLP

                                                   By:/s/ Laura Lee Prather
                                                   Laura Lee Prather
                                                   State Bar No. 16234200
                                                   laura.prather@haynesboone.com
                                                   Wesley D. Lewis
                                                   State Bar No. 24106204
                                                   wesley.lewis@haynesboone.com
                                                   600 Congress Avenue, Suite 1300
                                                   Austin, Texas 78701
                                                   Telephone:      (512) 867-8400
                                                   Telecopier:     (512) 867-8470

                                                   David H. Harper
                                                   State Bar No. 09025540
                                                   david.harper@haynesboone.com
                                                   2323 Victory Avenue, Suite 700
                                                   Dallas, Texas 75219
                                                   Telephone:      (214) 651-5000
                                                   Telecopier:     (214) 651-5940

                                                   David J. Bodney
                                                   admitted pro hac vice
                                                   bodneyd@ballardspahr.com
                                                   Ian O. Bucon
                                                   admitted pro hac vice
                                                   buconi@ballardspahr.com
                                                   BALLARD SPAHR LLP
                                                   1 E. Washington Street, Suite 2300
                                                   Phoenix, Arizona 85004-2555
                                                   Telephone:      602.798.5400
                                                   Fax:            602.798.5595

                                                   Attorneys for Defendants

  NOTICE OF SUPPLEMENTAL EVIDENCE
  IN SUPPORT OF MOTION TO COMPEL                                                            Page 7
Case 4:18-cv-00442-ALM-CMC Document 132 Filed 05/08/20 Page 8 of 8 PageID #: 6213




                                  CERTIFICATE OF SERVICE

         The undersigned certifies that on May 8, 2020, a true and correct copy of the foregoing

  document was sent to counsel of record by email.



                                                   /s/ Laura Lee Prather
                                                   Laura Lee Prather




                  CERTIFICATE OF AUTHORITY TO FILE UNDER SEAL

         Pursuant to Local Rule CV-5(a)(7), Movants certify that a motion to seal the document has

  been filed separately and immediately prior to this Reply.




                                               /s/ Laura Lee Prather
                                               Laura Lee Prather




  NOTICE OF SUPPLEMENTAL EVIDENCE
  IN SUPPORT OF MOTION TO COMPEL                                                            Page 8
